Citation Nr: 1444080	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a March 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment  records, VA treatment records, Social Security Administration records, private treatment records and the report of a June 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  No further action prior to appellate consideration of the claim is required.  



II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran has reported that from 1973 to 1976, his duties during his Air Force service included working with air freight, which involved working on the flight line loading and unloading planes without ear protection.  Also, his DD-214 shows a primary specialty of packaging specialist, which appears to be consistent with drawing such an air freight assignment.  Thus, the Board accepts that he experienced noise exposure, including flight line noise, during service.  

The Veteran's service treatment records do not show any findings, complaints or diagnosis of hearing loss.  At his February 1978 separation examination, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
0
5
0

On his February 1978 report of medical history at separation, the Veteran indicated that he had not had any prior or current hearing loss or ear, nose and throat trouble.  

The earliest post-service medical evidence of record of hearing loss is a September 2004 private physician's progress note.  At that time, the Veteran reported having a little bit of tinnitus, along with some hearing loss in his right ear for the last year or so that was continuing to worsen.  VA treatment records subsequently show treatment and evaluation of hearing loss as early as September 2009 with moderate sensorineural loss shown at 2000 Hertz and above in the right ear and at 3000 Hertz and above in the left ear.  As a result, the Veteran was subsequently issued hearing aids.  

At a June 2010 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
60
65
LEFT
25
25
30
45
55

The average puretone thresholds were 51 decibels, right ear, and 39 decibels, left ear.  Speech audiometry revealed that speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The examining audiologist found that the Veteran had normal hearing sloping to a moderately severe sensorineural hearing loss in the right ear and normal hearing sloping to a moderate sensorineural hearing loss in the left ear.  The audiologist opined that it was less likely than not that the current hearing loss was related to military noise exposure as hearing was documented to be normal at entrance and separation from service and a significant shift in hearing acuity was not noted during the Veteran's service.  

The above summarized evidence does show a current hearing loss disability.  However, it does not show any documented hearing loss in service or for many years thereafter.  Additionally, the June 2010 VA examiner specifically found that it is less likely than not that the current hearing loss is related to noise exposure, noting that hearing was documented to be normal at entrance and separation and a significant shift in hearing acuity was not noted during the Veteran's service.  The Board finds this supporting rationale adequate as it not only noted normal hearing at entrance and separation but also noted the lack of a significant shift in hearing acuity during service, thus appropriately considering whether the Veteran's current hearing loss could be related to service even though hearing was found to be normal at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (finding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service).  Moreover, there are no other audiological or medical opinions of record tending to indicate that the current hearing loss is related to military noise exposure.  

Also, although the Veteran contends that his current hearing loss is related to such exposure, as a layperson, with no demonstrated expertise concerning the etiology of hearing loss, his opinion is afforded significantly less probative weight than that of the VA audiologist.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the weight of the evidence is against a finding that his current hearing loss is related to noise exposure during service.   

In his August 2010 notice of disagreement, the Veteran did assert that his discharge hearing test was done with a tuning fork only, which was the rule of thumb at the time, and that this testing did not show any abnormalities.  He also indicated that the tuning fork test did not provide an accurate assessment of whether or not hearing loss was actually present.  As alluded to above, the service treatment records include clear documentation that during the February 1978 separation examination, audiometric testing as measured by puretone thresholds was performed, a testing method that is currently employed by VA to measure hearing loss.  Given the presence of this specific documentation; given that the Veteran has not supplied any evidence, which would tend to corroborate his contrary assertion; and given that this assertion was made some 36 years after separation (thus, lowering the likelihood of it constituting a reliable recollection), the Board does not find credible the Veteran's report of receiving only a tuning fork hearing evaluation at separation and does credit the February 1978 audiometric findings.  Nor does the Board finds the Veteran's statements concerning a continuity of hearing loss symptoms since service to be credible, as he specifically denied currently having or ever having symptoms of hearing loss at the time of his separation examination in February 1978, and he reported only a one-year history of hearing loss symptoms in his right ear in 2004.

In sum, given that there is no competent medical evidence of bilateral hearing loss until many, many years after service and given that the weight of the evidence is against the presence of a nexus between current hearing loss and the Veteran's service, including noise exposure therein, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct (or 

presumptive) basis.  38 C.F.R. § 3.303, 3.307, 3.309, 3.385; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The preponderance of the evidence is against this claim and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.     



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


